DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on March 23rd 2022 and July 7th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (EP 2 656 800 A1).
Regarding claim 1, Ma discloses a surgical stapling apparatus (10), comprising:
a cartridge assembly (31) supporting an array of fasteners (230) therein (para. [0143]);
an anvil assembly (30) movably positioned relative to the cartridge assembly (31; para. [0160]) between an unclamped position (Figs. 1, 2) and a clamped position (Figs, 45, 46) for forming the array of fasteners (230; para. [0164]); and
a camera assembly (30a) coupled to the anvil assembly (30; Fig. 102) and positioned to collect and transmit image data of a fastened tissue site (para. [0186]).
Allowable Subject Matter
5.	Claims 11 and 20 are allowed.
Regarding claim 11, the most relevant prior art is Ma (EP 2 656 800 A1).
Ma discloses an end effector (30, 31) of a circular stapling apparatus (10), the end effector (30, 31) comprising:
a cartridge assembly (31);
an anvil assembly (30) having an anvil head (Fig. 1); and 
a camera assembly (30a) connected to the anvil head of the anvil assembly (30; Fig. 102), the camera assembly (30a) positioned to collect and transmit image data of a fastened tissue site (para. [0186]).
Ma fails to disclose the camera assembly connected to the anvil head of the anvil assembly via a tether, the camera assembly spaced-apart from the anvil assembly.
It would not have been obvious to modify Ma with the tethered camera assembly due to para. [0187] of Ma disclosing that “by providing the camera lens on the tiltable anvil head, the staple line can be viewed to ensure proper sealing rather than requiring the separate steps of withdrawing the stapler and inserting an endoscope to check the quality of the staple line.” 
Regarding claim 20, the most relevant prior art is Ma (EP 2 656 800 A1).
Ma discloses a circular stapling apparatus (10), comprising:
a surgical instrument (Fig. 1);
an elongated body (14) extending from the surgical instrument (Fig. 1); and
an end effector (30, 31) supported on the distal end portion of the elongated body (14; Fig. 1), the end effector including: 
a cartridge assembly (31);
an anvil assembly (30); and
a camera assembly (30a) connected to the anvil assembly (30; Fig. 102).
Ma fails to disclose the camera assembly connected to the anvil assembly via a tether.
It would not have been obvious to modify Ma with the tethered camera assembly due to para. [0187] of Ma disclosing that “by providing the camera lens on the tiltable anvil head, the staple line can be viewed to ensure proper sealing rather than requiring the separate steps of withdrawing the stapler and inserting an endoscope to check the quality of the staple line.” 
6.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the most relevant prior art is Ma (EP 2 656 800 A1).
Ma discloses the camera assembly (30a) is coupled to the anvil assembly (30; Fig. 102).
Ma fails to disclose the camera assembly coupled to the anvil assembly via a tether.
It would not have been obvious to modify Ma with the tethered camera assembly due to para. [0187] of Ma disclosing that “by providing the camera lens on the tiltable anvil head, the staple line can be viewed to ensure proper sealing rather than requiring the separate steps of withdrawing the stapler and inserting an endoscope to check the quality of the staple line.” 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/        Primary Examiner, Art Unit 3731